DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2015/0296607, hereafter Yang).
Regarding claim 25, Yang, as shown in figures 20-39, discloses a method of manufacturing a component carrier (PCB 58) for carrying an electronic component (222, fig.31 or 250, fig.39) on the component carrier, wherein the method comprises:
forming an interconnected stack of a plurality of electrically conductive layer structures (210, 216 of fig. 31; 256, 258,260 of fig. 39) and a plurality of electrically insulating layer structures (202, fig.31; 254, fig. 39) by a lamination procedure; and
configuring at least part of at least one of the electrically conductive layer structures as at least part of an integrated strain gauge for detecting strain exerted on at least part of the component carrier (see figs. 20-29, pars. 99-110; fig.32-37, pars. 121-127);
wherein the integrated strain gauge is formed at least partially by laminating and patterning an electrically conductive layer, wherein the laminating and patterning of the electrically conductive layer of the integrated strain gauge is fully integrated In the lamination procedure of the interconnected stack (fig.31 and 39 are final products).
	Regarding claim 34, Yang discloses the method according to claim 25, wherein the at least one electrically conductive layer structure (210, 232) is partly configured as at least part of the integrated strain gauge such that the at least one electrically conductive layer structure includes a portion, which is used as or for the integrated strain gauge (strain gauge resistors), and a remaining portion which is used for another purpose (for connecting to other circuit patterns).
claim 35, Yang discloses the method according to claim 25, wherein the integrated strain gauge is neither surface-mounted as a separate part on the interconnected stack nor embedded as a separate part within the interconnected stack (the strain gauge is a build-in structure which is part of the PCB 48, figs20-29 and figs. 32-37).
Response to Arguments
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOA C NGUYEN/Primary Examiner, Art Unit 2847